Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 June 2021 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed 29 April 2021 has been approved.

Allowable Subject Matter
Claims 1-12 & 14-17 are allowed.
	Regarding claim 1, with reference to, e.g., Figs.5-6, the prior art does not teach the claimed electric machine including, inter alia, “an inner bearing [301] connecting the rotor [202] and the stator [102]… an outer bearing [302] connecting the rotor and the stator… and wherein the rotor further comprises a plurality of posts in which the permanent magnetic elements [204] of the rotor are placed between the plurality of posts, and the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the rotor axis, and in which the plurality of inner flux restrictors further comprises a plurality of holes [206], and wherein the inner flux restrictors lie radially outwardly of the inner bearing.”  

    PNG
    media_image1.png
    386
    599
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    461
    622
    media_image2.png
    Greyscale

	Claim 2 was previously allowed.  See the 03 December 2020, non-final Office Action, p.3.
	Claim 14 includes the feature of “wherein the rotor further comprises a plurality of outer flux restrictors lying radially outwardly from the plurality of posts and radially inwardly from the outer bearing.”   The terminal disclaimer filed 29 April 2021 overcomes the double-patenting rejection of this claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BURTON S MULLINS/Primary Examiner, Art Unit 2832